DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a patient support apparatus comprising a lift mechanism, a lift sensor and a controller in communication with the lift mechanism and the lift sensor, classified in A61G 7/012.
II.	Claims 8-13, drawn to a patient support apparatus comprising a proximity sensor and a controller in communication with the proximity sensor, classified in A61G 2203/40.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as for use with a patient support apparatus which does not comprise a proximity sensor.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together.  Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

During a telephone conversation with Alexander S. McGee on April 23, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by Applicant in replying to this Office action.  Claims 8-13 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:  On page 1, in paragraph 0003, line 1, the term “patient” should be changed to --Patient--.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  In the last line of claim 7, the term --said-- should be inserted after the term “determines”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 

438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-7 have been provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, 15 and 19 of copending Application No. 

16/229,108 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-7 are generic to all that is recited in claims 11, 14, 15 and 19 of copending Application No. 16/229,108.  In other words, claims 11, 14, 15 and 19 of copending Application No. 16/229,108 fully encompass the subject matter of claims 1 and 3-7 and therefore anticipate claims 1 and 3-7.  Since claims 1 and 3-7 are anticipated by claims 11, 14, 15 and 19 of copending Application No. 16/229,108, they are not 
patentably distinct from claims 11, 14, 15 and 19.  Thus the invention of claims 11, 14, 15 and 19 of the copending application is in effect a “species” of the “generic” invention of claims 1 and 3-7.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 and 3-7 are anticipated (fully encompassed) by claims 11, 14, 15 and 19 of the copending application, claims 1 and 3-7 are not patentably distinct from claims 11, 14, 15 and 19, regardless of any additional subject matter present in claims 11, 14, 15 and 19.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 


prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2012/0124744 to Hornbach et al. in view of U.S. Pat. App. Pub. No. 2008/0235872 to Newkirk et al.  With respect to claims 1 and 6, Hornbach et al. ‘744 shows the claimed limitations of a patient support apparatus (10) comprising:  a base (28), a patient support deck 


(30) operatively attached to said base and arranged for movement relative to said base, and a lift mechanism (32) interposed between said base (28) and said patient support deck (30) to move said patient support deck between a first vertical configuration and a second vertical configuration relative to said base (as shown in Figures 1-4 and as described on page 2, in paragraphs 0026-0028 and on page 3, in paragraphs 0029 & 0035); a user interface (66) configured to operate said patient support apparatus (10), said user interface comprising a screen (90) configured to display visual content with said screen coupled to said patient support deck (30) (via element 52) for concurrent movement between said vertical configurations (as 
shown in Figures 1, 2 & 5 and as described on page 3, in paragraph 0032 and on page 5, in paragraphs 0045-0048); a controller (84, 112, 114, 116, 118, 120, 122) in communication with said screen (90) and said lift mechanism (32), said controller configured to display said visual content (as shown in Figures 1, 2 & 6 and as described on page 1, in paragraph 0004; page 3, paragraphs 0036 & 0037; page 4, paragraph 0037 and on page 5, in paragraph 0048); and a lift sensor to determine movement of said patient support deck (30) (i.e., based on the height of the patient support deck and the angle of the lift mechanism) between said first vertical configuration and said second vertical configuration (as described on page 4, paragraph 0044).  
However, with further respect to claim 1 and with respect to claim 7, Hornbach et al. ‘744 does not specifically disclose conditions wherein the screen (90) is configured to display the visual content in a first content layout and in a second content layout such that the controller (84, 112, 114, 116, 118, 120, 122) is configured to display said visual content in said first content layout when said patient support deck (30) is in said first vertical configuration, 
With respect to claim 2, Hornbach et al. ‘744 as modified by Newkirk et al. ‘872 does not specifically disclose the use of a first scaling factor of the first content layout associated with a first content portion of the visual content, and a second scaling factor of the second content layout also associated with the first content portion, wherein the first scaling factor is greater than the second scaling factor.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the patient support apparatus of Hornbach et al. ‘744 as modified by Newkirk et al. ‘872 with first and second scaling factors such that the first scaling factor is greater than the second scaling factor, since such a In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claims 3-5, Hornbach et al. ‘744 further teaches the use of an input device in communication with said controller (84, 112, 114, 116, 118, 120, 122) and configured to generate an input signal, said controller being configured to facilitate navigation of said visual content in response to receiving said input signal from said input device, wherein said input device is operatively attached to said screen (90), and wherein said user interface and said input device comprise a touchscreen to display said visual content and to facilitate navigation of said visual content (as shown in Figures 1, 2, 5 & 6 and as described on page 3, in paragraph 0032 and on page 5, in paragraph 0048).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Newkirk et al. ‘204, Newkirk et al. ‘552, Newkirk et al. ‘123, Hornbach et al. ‘078, Newkirk et al. ‘025, Hornbach et al. ‘622, Hornbach et al. ‘273 and Herman ‘234.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673